Case 1:18-sw-06240-SKC Document 3 Filed 11/14/18 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 IN THE MATTER OF THE SEARCH OF
                                                      Case No.     18-sw-6240-SKC
 E-mail accounts and information associated
 with crosswalkconsulting100@yahoo.com that Filed Under Restriction
 is in the possession of Yahoo Holdings, Inc.


        MOTION TO RESTRICT CASE AND MOTION FOR NON-DISCLOSURE
                 AND MOTION TO KEEP ACCOUNT ACTIVE


       The United States of America, by and through the undersigned Assistant United States

Attorney, moves the Court to enter an Order restricting the case, including the Search Warrant

and Application and Affidavit for Search Warrant in the above-named matter, as well as this

Motion and the Court’s Order restricting these documents at Level 3, and as grounds therefore

submits the following:

       1.   A Search Warrant, Application and Affidavit for Search Warrant and this Motion

have been filed as part of a continuing criminal investigation.

       2. Restriction of the case and documents at Level 3 is appropriate under D.C.Colo.LCrR

47.1 for the following reasons: 1) the interests stated herein outweigh the presumption of public

access; 2) clearly defined and serious injury would result if access is not restricted at Level 3,

and; 3) only restricted access will adequately protect the interests in question. These interests are

further described as follows: The target is unaware of the continuing investigation as he is a

fugitive for whom various warrants remain outstanding. Accordingly, it is necessary to maintain

the secrecy of the investigation, as there is reason to believe that notification of the existence of

the Application and Affidavit will seriously jeopardize the investigation by giving the target an

opportunity to continue to flee from prosecution or destroy or tamper with evidence. Restricting


                                                  1
Case 1:18-sw-06240-SKC Document 3 Filed 11/14/18 USDC Colorado Page 2 of 3




access to the case and documents is the only practicable way to maintain the secrecy of the

investigation and to adequately protect these concerns.

       3. In addition, for the reasons stated above and pursuant to the Court’s authority under

Title 18, United States Code, Sections 2703(b)(1)(A) and 2705(b), the Government respectfully

requests that this Court also order the Social Networking Service Provider to whom this warrant

is directed not to disclose the existence or content of the Search Warrant and Application and

Affidavit for Search Warrant in the above-named matter, as well as this Motion and the Court’s

Order restricting these documents, except to personnel essential to compliance with the

execution of this Search Warrant. For the reasons stated above, the Government also

respectfully requests that the Court order that the account which is the subject of this

investigation remain in an open and active status so as not to alert the target(s) of the ongoing

investigation.

       WHEREFORE, the Government respectfully moves that the case, the Search Warrant,

Application and Affidavit for Search Warrant, this Motion, and the Court’s Order restricting

these documents be restricted at Level 3 until further order of the Court. In addition, pursuant to

Title 18, United States Code, Sections 2703(b)(1)(A) and 2705(b), the Government requests that

this Court order the Social Networking Service Provider to whom the Search Warrant is directed

not to notify anyone, including the subscriber, of the existence of this Search Warrant, other than

its personnel essential for compliance with the execution of this Search Warrant, until further

order of the Court. The Government also requests that this Court order the Social Networking




                                                  2
Case 1:18-sw-06240-SKC Document 3 Filed 11/14/18 USDC Colorado Page 3 of 3




Service Provider to whom this Search Warrant is directed to maintain the account further


detailed in Attachment A of the Search Warrant in an open and active status.

       Dated: November 14, 2018



                                              Respectfully submitted,

                                              Jason R. Dunn
                                              United States Attorney

                                              s/ Anna Edgar
                                              Assistant U.S. Attorney
                                              1801 California Street, Suite 1800
                                              Denver, CO 80202
                                              Telephone: 303-454-0366
                                              Fax: 303-454-0100
                                              E-mail: anna.edgar@usdoj.gov
                                              Attorney for Government




                                               3
